Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henrich US 4,033,272.
Henrich teaches electronically controlling ignition timing according to changing engine speed and load operating conditions and the well-understood effects of ignition control.  At the time of filing, controlling ignition timing according to operating conditions was well-known and typical in the art, as were the effects of ignition control were conventional knowledge at the time of filing.  Historically, vacuum advance devices were used to vary ignition timing with speed and load, and computerized systems thereafter.  The published literature detailing ignition timing control is not arguable.   The technique was well-known and the science involved was well-understood by those having ordinary skill in the art at the time of filing.


    PNG
    media_image1.png
    1013
    778
    media_image1.png
    Greyscale

  
US-PAT-NO:
4033272
DOCUMENT-IDENTIFIER:
US 4033272 A
**Please see Images for: (Certificate of Correction) **
TITLE:
Electronic ignition timing system for an internal combustion engine
DATE-ISSUED:
July 5, 1977


PATENT-FAMILY-ID:
24308950 


    
        
            
                                
            
        
    

Brief Summary Text - BSTX (3):
   The present invention relates to ignition systems for internal combustion engine and, in particular, to an electronic ignition timing system for regulating ignition timing as a function of both engine speed and engine load.


Not disclosed by the reference is an air-cooled engine operating an electric generator.  However, many known engines, including portable generators were typically air cooled at the time of filing.  Engines with ignition systems having components of a battery and alternator were well-known to phosita at the time of filing.   Varying ignition timing with engine speed and load and other parameters was conventional knowledge at the time.  Absent unexpected results, it would have been obvious to phosita to utilize ignition timing control in an air-cooled engine, used for a generator, which is air-cooled to achieve predictable gains in engine performance known in the art at the time.  Other elements of the claimed invention in the dependent claims were also conventional and  
The claimed invention was conventional technology in automotive engines at the time of filing.   It would have been obvious to PHOSITA at the time if filing to utilize this .


Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive.   Air cooled engines were conventional at the time of filing.  Electronic ignition control was conventional in the engine art at the time of filing.   There are no unexpected results of combining these known elements into a generator as claimed, nor are any unexpected results disclosed or argued herein.   Granting patent rights for known technology is not the remedy for appellant’s lack of skill in the art and/or for lack of knowledge of conventional technology in the art at the time of filing. 
Office Actions from the USPTO are written for those having ordinary skill in the art in the relevant field.  Office actions are not written for layman.  A call to the attorney of record to discuss the relevant technology in the field of internal combustion engines, it was stated he did not write the response and stated it was a ghost writer who wrote the response to the rejection and the arguments, so these important matters were not discussed with efficiency or resolution during the telephone interview.
Engines operating generators typically include spark plugs and other conventional features which are well known are do not require detailed evidence or proof of their conventional nature, unless applicant wants to deny facts or science.  If applicant lacks ordinary skill in the art, perhaps he should not prosecuted patent 
Standard technology well-known in the art by PHOSITA should not require written proof.   Would applicant require documentary evidence of automobiles having wheels?  Or require evidence showing gravity exists in nature and evidence gravity is well understood and well-known?   By reciting known elements in a laundry list claim, without resulting in unexpected results; and by zealously arguing for a requirement that the Examiner must prove each conventional element was conventional or otherwise the claim is allowable, applicant harms the patent system by burdening examiners with busywork of teaching laymen the art.   What is the novelty here exactly? 
Variable ignition timing is conventional technology in the field of internal combustion engines.  Varying ignition timing in accordance with engine speed and engine load have known benefits which are well understood by phosita.  The thermodynamic effects resulting from varying ignition timing was well known and well-understood at the time of filing.  Ignition timing was known as a result effective variable which yields predictable results.  
Would applicant also need explanation and proof of the ideal gas law or conventional thermodynamic principles and their effects in engines?  Such as the relationships which were well known at the time, e.g. a hotter charge in the cylinder will reduce torque produced, while a cooler charge is denser and will produce more torque?  Will applicant need explanation of why ignition timing is traditionally controlled in the field of internal combustion engines? E.g. the knock limit changes with speed and load---delaying ignition timing tends to deduce knock tendency.  Does applicant need 
Engines supply mechanical power to systems in a well-known manner—engine power is used in a vehicles such as cars, boats, motorcycles and airplanes or to pump water or operate a generator.   Powering a generator with an engine is not patentable.
Cooling an engine with air is not patentable, absent unexpected results of doing so, since it is conventional technology in the art.
Controlling ignition timing in an engine according to variations in engine speed and engine load is not patentable since it is well-known conventional engine technology.
Henrich teaches electronically controlling ignition timing according to changing engine speed and load operating conditions. At the time of filing, controlling 
Not disclosed by the reference is an air-cooled engine operating an electric generator.  However, portable generators were typically air cooled at the time of filing.  Engines with ignition systems having components of a battery and alternator were well-known to phosita at the time of filing. Varying ignition timing with engine speed and load and other parameters was conventional knowledge at the time. 
Absent unexpected results, it would have been obvious to phosita to utilize ignition timing control in an air-cooled engine, used for a generator, which is air-cooled to achieve predictable gains in engine performance known in the art at the time. Other elements of the claimed invention are also typical at the time of filing and would have been obvious to phosita at the time, including a programmed computer with ignition timing settings versus engine speed and load variables. Crankshaft speed and position sensors and load sensors were conventionally used at the time for receiving these signals at the computer. Safety sensors were also well-known at the time—overheating, low oil pressure, over-speed conditions, etc. were typical in engine control at the time, therefore it would have been obvious to phosita to use such devices to protect the engine from unsafe conditions. The particular voltage used in the ignition system was known at the time and it would have been obvious to phosita to select the operating voltage according to system requirements and power constraints and other factors. The number of engine cylinders and their arrangement was known at the time and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS N MOULIS/Primary Examiner, Art Unit 3747